Exhibit 99.1 Contact: Max Shevitz FOR IMMEDIATE RELEASE President Tel: 703/925-5590 Email: max_shevitz@learningtree.com LEARNING TREE INTERNATIONAL ANNOUNCES SECOND QUARTER FY 2014 RESULTS RESTON, Va., May 8, 2014 – Learning Tree International (NASDAQ: LTRE) announced today its revenues and results of operations for its second quarter of fiscal year 2014, which ended March 28, 2014. In its second quarter of fiscal year 2014, Learning Tree reported revenues of $25.0 million, loss from operations of $4.3 million, and net loss of $4.6 million or ($0.35) per share. These results compare with revenues of $26.9 million, loss from operations of $3.8 million and net loss of $4.0 million, or ($0.30) per share in its second quarter of fiscal year 2013. “The harsh winter weather we experienced in North America during our second quarter of fiscal year 2014 adversely impacted our results of operations,” said Learning Tree President , Max Shevitz. ”The scope of the impact, however, was less than it might have been, because many of the affected course participants were able to change their plans from attending their courses at our education centers to attending from their homes or offices by using AnyWareTM , our proprietary web-based attendance platform.” Webcast An investor conference call to discuss second quarter fiscal year 2014 results is scheduled for 4:30 p.m. (ET)May 8, 2014. Interested parties may access the conference call via live webcast at: www.learningtree.com/investor . The webcast will also be available for replay at: www.learningtree.com/investor . About Learning Tree International Established in 1974, Learning Tree International is a global provider of hands-on IT and management training. Learning Tree develops, markets, and delivers a broad, proprietary library of instructor-led courses focused on: web development, IT security, project management, operating systems, databases, networking, software development, leadership, and management and business skills. Participants can attend our courses atLearning Tree Education Centers around the world, on-site at client facilities, or over the Internet utilizing Learning Tree AnyWare™ from their home, their office, or at one of our AnyWare Learning Centers™. For more information about Learning Tree products and services, call 1-888-THE-TREE (1-888-843-8733), or visit the Learning Tree Web site at www.learningtree.com . Cautionary Statement Regarding Forward Looking Statements Except for historical information contained herein, the matters addressed in this press release are forward-looking statements. Please do not put undue reliance on these forward-looking statements, since they are based on key assumptions about future risks and uncertainties. Although Learning Tree believes that its assumptions are reasonable, inevitably some will prove to be incorrect. As a result, Learning Tree's actual future results can be expected to differ from those in this release, and those differences may be material. Learning Tree is not undertaking any obligation to update forward-looking statements. In order to help the reader assess the major risks in Learning Tree's business, Learning Tree has identified many, but not all, of these risks in Item 1A, “Risk Factors” in Learning Tree's Annual Report on Form 10-K for fiscal year 2013 (“Item 1A”). Please read Item 1A carefully. Some of the factors discussed in Item 1A that could affect Learning Tree include the following: risks associated with the timely development, introduction, and customer acceptance of Learning Tree's courses; competition; international operations, including currency fluctuations; changing economic and market conditions; technology development and new technology introduction; efficient delivery and scheduling of Learning Tree's courses; adverse weather conditions, strikes, acts of war or terrorism and other external events; reliance on key vendors for technical services and support; attracting and retaining qualified personnel; and continued uncertainty over the U. S. Government’s ability to resolve its budgetary issues and avoid further disruptions such as government shutdowns and debt ceiling limits . # # # Release Summary: Learning Tree International announced today its revenues and results of operations for its second quarter of fiscal year 2014, which ended March 28, 2014. 1-888-THE-TREE (843-8733) | www.learningtree.com Table 1 LEARNING TREE INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (all amounts in thousands, except per share amounts) (Unaudited) Three Months Ended Six Months Ended March 28, March 29, March 28, March 29, Revenues $ 25,004 $ 26,933 $ 57,026 $ 60,223 Cost of revenues 15,711 14,859 33,059 31,280 Gross profit 9,293 12,074 23,967 28,943 Operating expenses: Course development 1,839 1,930 3,776 4,031 Sales and marketing 6,195 7,312 12,351 15,117 General and administrative 5,571 6,667 11,204 14,994 Total operating expenses 13,605 15,909 27,331 34,142 Loss from operations ) Other income (expense), net ) 206 ) 187 Loss before income taxes ) Provision for income tax 244 386 427 419 Net loss $ ) $ ) $ ) $ ) Loss per sharediluted $ ) $ ) $ ) $ ) LEARNING TREE INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (all amounts in thousands) March 28, September 27, (unaudited) Cash and cash equivalents $ 23,325 $ 26,583 Trade accounts receivable, net 13,887 14,057 Prepaid expenses and other 6,260 6,152 Total current assets 43,472 46,792 Depreciable assets, net and other 19,548 22,170 Total assets $ 63,020 $ 68,962 Accounts payable and accrued liabilities $ 14,877 $ 15,317 Deferred revenues 28,192 29,780 Total current liabilities 43,069 45,097 Other 7,884 8,204 Total liabilities 50,953 53,301 Stockholders' equity 12,067 15,661 Total liabilities and stockholders' equity $ 63,020 $ 68,962
